DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lupon (US 9,978,014).

	Referring to claims 1, 11 and 18-19, Lupon discloses a device (fig. 12, system 1200), comprising:
	an integrated circuit (fig. 2A, system on a chip 200);
	a reconfigurable stream switch (fig. 2A, bus/fabric 206; fig. 2B, bridge 212) formed in the integrated circuit; and
	an arithmetic unit (fig. 2A, processor block 202) having a plurality of inputs (fig. 1, neural network inputs; 2:28-32, sequence of images to input layer) coupled to the reconfigurable stream switch  and one output (fig. 1, neural network output of each layer), the arithmetic unit solely dedicated to performance of a plurality of parallel operations (4:52-57, parallel calculations), wherein each one of the plurality of parallel operations carries out a portion of a formula (fig. 1, such as a convolution 102 model formula), the formula being: output = AX + BY + C (fig. 1, I1/I2/B1/B2 to O1, linear formula, such as sum of products from neural network models).
	(claim 11) identify one feature (2:49-53, pattern of final output value) in the input data based on information in the stream of output data.
	(claim 18) on-board memory (fig. 10, SRAM 1030); an application processor (fig. 10, application processor 1010); a digital signal processor DSP cluster (fig. 10, media processors 1020); a configurable accelerator framework CAF (fig. 2, accelerator 204); and one communication bus architecture (fig. 10, interconnect units 1002).
	
	As to claims 2 and 12, Lupon discloses the device of claim 1, wherein the integrated circuit is arranged for convolutional neural network operations (fig. 1, CNN models 102).

	As to claim 3, Lupon discloses the device of claim 1, wherein the arithmetic unit is arranged to receive streaming data (fig. 10, media data via interconnect units 1002; 2:29-32, image pixels) passed through the reconfigurable stream switch, and the arithmetic unit is arranged to pass a stream of resultant data (fig. 10, media data via interconnect units 1002) through the reconfigurable stream switch via the one output.

	As to claim 4, Lupon discloses the device of claim 1, wherein the plurality of inputs is arranged to pass scalar data (10:33-39, scalar) into the arithmetic unit.

	As to claim 13, Lupon discloses the method of claim 12, wherein the input data is image sensor data (8:47-54, digital camera etc).

	As to claim 14, Lupon discloses the method of claim 13, comprising:
	defining a feature volume (fig. 10, media data via interconnect units 1002; 2:23-42, image processing) in the image sensor data, the feature volume having a feature volume height (fig. 1, images 110 height), a feature volume width (fig. 1, images 110 width), and a feature volume depth (fig. 1, images 110 depth);
	defining an input tile (fig. 1, filter 108) having an input tile height (fig. 1, reduced image 114 width), an input tile width (fig. 1, reduced image 114 width), and an input tile depth (fig. 1, reduced image 114 depth); and
	walking the input tile through the feature volume (fig. 1, processing if U1/I2/B1/B2 to O1).
	As to claim 16, Lupon discloses the method of claim 11, comprising: performing, via the arithmetic unit, one of a bias operation (fig. 1, bias input to network 112).

	As to claim 17, Lupon discloses the method of claim 11, comprising: selecting (fig. 4, first set of calculation 404), via a selection circuit, vector data or scalar data (fig. 4, input values 402); passing the selected vector data or scalar data into a second arithmetic unit (fig. 4, second/third set of calculation 406/408), the second arithmetic unit solely dedicated to performance of the formula; and performing, via the second arithmetic unit, a linear data combination operation (fig. 4, dot product operation 408).

	As to claim 20, Lupon discloses the integrated circuit of claim 18, comprising a power manager circuit (17:10-11), the power manager circuit electrically coupleable to a battery.

Allowable Subject Matter
Claims 6-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific design of arithmetic unit and/or accelerator units as required in claims 6 and 15.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2019/0,205,746 discloses processor mechanism for processing convolutional neural network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182